DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	.

Amendments & Claim Status		

This Examiner’s Statement for reasons for After final dated 6/6/2022.Claims 1,3,7,10,16-17,19,21,23-24  are pending and claim 25 has been added . In response to Amendment, the previous rejection of Claims 1-5,7-10,12-14,16-19 under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2006/0224539 in view of Allen et al (US 2020/0160032)are withdrawn.

				
				Allowable Subject Matter 
Claims 1-5;7-10;12-14,16-17,19,21-25 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art As to claim 1, Zhang et al teaches the computer-implemented method for predicting a resistance index associated with a tumor and surrounding tissue, the method comprising: 
receiving one or more digital images of a pathology specimen (for mammogram analysis employs three SVM-based detection subsystems for calcifications 1202, masses 1204 and structural distortions 1206, each of which receives the digitized mammogram images 1201 as input, as shown in FIG. 11; paragraph [0050][0076][0081]); 
transforming the additional information into a vector representation (The outputs of the three subsystems are input into a separate SVM 1250 which performs overall analysis and provides the final output, which in this case, would be a diagnosis indicating the presence or absence of a malignancy., paragraph [0081])
receiving additional information about a patient and/or a disease associated with the pathology specimen (expanded data set 600 that may be used as input for a support vector machine. This data set 600 is referred to as "expanded" because additional information has been added thereto, paragraph [0062-0063]));
 determining at least one target region of the one or more digital images for analysis and removing a non-relevant region of the one or more digital images ( SVM classifier 1244, comprising one or more SVMs, receives the output of feature extraction step 1234 and classifies the data into appropriate categories for each of the extracted features. For example, mass shape may have one of the following characteristics: round, oval, lobular or irregular, such that that SVM classifier 1244 would distribute the data into one of the four categories of shape characteristic; paragraph [0133],[134])
applying a machine learning system to the one or more digital images ( The method 100 begins at starting block 101 and progresses to step 102 where a specific problem is formalized for application of analysis through machine learning, paragraph [0039]) to predict using the vector representation (using SVM; see also paragraph [0080]) ;
 a resistance index for the target region of the one or more digital images ( The feature extraction component 1106 formulates numerical values relevant to the classification task from the segmented objects. The SVM classifier 1108 produces an index discriminating between the benign and malignant cases, paragraph [0080]). 	
 Allen et al teaches the system can generate an array of feature scores.  The scores can be based on training received by the system.  For example, a system can be trained against a pathologist's scores for each selected features, based on the particular representative feature and disease, condition, or process being examined.  For example, a series of trained models can be used to produce an array of feature scores including scores for each of the selected features ( paragraph [0055],[0057]) .
Additionally, Allen teaches The summary statistics generated from stage 591, the cell type cluster information generated from stage 592, or a combination thereof, can be processed with the whole slide classifier in stage 593 to determine, e.g., the presence or absence of a disease or disease type.  Optionally, the true cell cluster analysis from stage 555 can also be processed with the whole slide classifier in stage 593.  Finally, one or more outputs can be generated at stage 599, e.g., on a GUI, an interactive GUI, printed onto paper, etc. The outputs can include, without limitation, an output indicative of the presence or absence of a disease or disease type, images of one or more cells, a cell gallery or virtual slide, visual representations of various parameters of interest  according to the disease or condition being analyzed ( paragraph [0069]).
Lou et al. teaches the machine trains the multi-task network to estimate image features and to estimate survival from an input medical imaging volume. Ground truth survival (e.g., probability of survival over time, probability of recurrence over time, or a time to an event (e.g., recurrence)) is used to determine a survival loss (e.g., maximum likelihood loss).Additionally, Lou teaches in paragraph [0061-0062]  the trained network is stored. The network parameters, such as connections, convolution kernels, weights, or other learned values for the network are stored. The network is stored in memory to be used for application or testing and after training the generator may be applied to estimate an outcome of therapy for decision support. The many samples in the training data are used to learn to output given an unseen sample, such as a scan volume from a patient. Additionally, Lou teaches he machine-learned multi-task generator provides prediction, it is important to identify the most significant prognostic and predictive signatures (biomarkers) from them. An approach like the forward stepwise feature selection in statistical analysis is used. For example, a null model which has no predictors is initialized. Radiomic features extracted from cropped CT images that only includes information of local tumor region (e.g. shape, size and texture of the tumor) are added as an input to the network trained, paragraph [0134-0137]).  None teaches : 
wherein training the machine learning system using the plurality of training images includes transforming the additional information into a vector representation and integrating the vector representation into the prediction by: concatenating the vector representation into representations within the neural network system to modulate outputs by adopting a probabilistic approach, or modulating processing of the neural network system using conditional batch normalization.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 10 and 19 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664